Citation Nr: 1400766	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include PTSD and an adjustment disorder with anxious and depressed mood.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1967 to April 1970 and November 1976 to November 1978, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.

Although the Veteran initially indicated that he was seeking entitlement to service connection for an acquired psychiatric disability, including PTSD, review of the record reveals that he has been diagnosed as having an adjustment disorder with anxious and depressed mood.  Therefore, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has recharacterized the Veteran's claim on appeal as a claim for service connection for a psychiatric disorder, to include PTSD, and an adjustment disorder with anxious and depressed mood, as set forth on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran seeks entitlement to service connection for a psychiatric disorder he contends resulted from a traumatic experience suffered during his service in Vietnam.  He reported during his October 2011 VA examination that a service member that was doing the same work he was doing died.  He reported that he did not observe the death, but that this was the first time that he had to deal with someone dying.  

The Veteran's service treatment records (STRs) contain a January 1970 psychiatric outpatient report which noted that the Veteran was seeking treatment and that he described a change in his personality since returning from service in Vietnam.  The report noted that he was stationed in Vietnam for approximately 20 months and that he had a perfectly clean record until he returned.  He had been cited with multiple offenses since his return.  The clinician deferred a diagnosis.  

Additional STRs note a history of alcohol abuse.  The Veteran also underwent antabuse therapy during service.  

At the outset, it appears that not all of the Veteran's VA treatment records have been associated with the claims file.  Notably, the Veteran reported during an October 2011 VA examination that he received mental health treatment, apparently through a VA contracted provider, in the 1980s.  Records of this treatment have not been obtained.  

Additionally, a VA admission notice from the Buffalo VA Medical Center, with two recorded dates of January 1993 and June 1993, reveals that the Veteran was admitted for a PTSD evaluation.  No further records pertaining to this evaluation have been associated with the claims file.  As such, remand is required in order to obtain outstanding VA treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran was afforded a VA examination in October 2011.  The VA examiner diagnosed adjustment disorder with anxious and depressed mood.  The examiner determined, however, that the Veteran did not have a PTSD diagnosis.  Although the Veteran had PTSD symptoms, he did not satisfy Criterion B, in that he did not persistently re-experience his reported traumatic event.  

The VA examiner provided an addendum to the examination report in December 2011, in which he provided the opinion that the Veteran's diagnosed adjustment disorder with anxious and depressed mood was less likely as not due to his military service.  The examiner rationalized this opinion by noting that the Veteran's adjustment disorder with depressed mood was situational, due to current life situations, and not a result of any military service issues.  The examiner noted that the Veteran's current situation regarding his loss of employment as a truck driver, his advanced age, and low probability of obtaining a comparable job were more likely than not the basis of his current adjustment disorder.  

In providing the examination report and addendum, the VA examiner did not appear to consider all lay and medical evidence of record.  Notably, the examiner did not comment on the Veteran's history of alcohol abuse and the relationship between such abuse and any diagnosed psychiatric disorder.  Moreover, the examiner did not appear to consider the Veteran's contentions made in an October 2011 statement, that he has "felt lousy" since returning from Vietnam, or contentions made by his wife regarding his unsavory behavior.  Accordingly, remand is also required in order to afford the Veteran a new VA mental health examination based on all available evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Finally, with respect to the Veteran's TDIU claim, consideration of that claim must be deferred pending adjudication of the Veteran's psychiatric disorder claim, as final adjudication of the psychiatric disorder claim will directly impact the issue of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a claimant's claim for the second issue); Parker v. Brown, 7 Vet. App. 116, 118 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to mental health treatment rendered in the 1980's and pertaining to an admission at the VA Medical Center in Buffalo, New York, for a PTSD evaluation in 1993.  Any other outstanding VA mental health treatment records should also be obtained.  

All reasonable attempts should be made to obtain these records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claim, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by a psychiatrist or psychologist other than the individual who conducted the October 2011 VA examination.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted.

The examiner must provide an opinion as to whether the Veteran meets the DSM-IV criteria for any current psychiatric disorder, to include PTSD, and an adjustment disorder with anxious and depressed mood, or whether he has met such criteria at any point during the pendency of his appeal (since August 2011).  

The examiner should specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder diagnosed during the pendency of the Veteran's appeal had its clinical onset during his active service or is related to an in-service disease, event, or injury.  

If PTSD is diagnosed, the examiner must identify the alleged in-service stressor(s) on which the PTSD diagnosis is based.  The examiner also should state whether such PTSD diagnosis is based on the Veteran's fear of hostile military or terrorist activity and, if so, whether the claimed stressor is adequate to support a diagnosis of PTSD and whether PTSD symptoms are related to the claimed stressor.  

In addressing the Veteran's claimed psychiatric disorder, the examiner should specifically address his claimed in-service stressor(s), and address the evidence of record showing that the Veteran received psychiatric treatment soon after his return from Vietnam, and in-service evidence of alcohol abuse.  The examiner should additionally address lay and medical evidence of record regarding the Veteran's reported psychiatric symptoms.  

The examiner should also provide an opinion with respect to whether any diagnosed psychiatric disorder(s), either alone or combined, render the Veteran unable to secure or follow a substantially gainful occupation.  In providing this opinion, consideration may be given to his level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Then, readjudicate the Veteran's service connection and TDIU claims on appeal.  If the claims are not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).


